Title: To Benjamin Franklin from Sarah Bache, 9 September 1780
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia Sept. 9 1780
I have been much disapointed so many Vessels have arrived lately and not one single line from you, and if a Mr Esra Johnes had not called to let me know how you all did, we should not have heard wether you were well or not, the account he gives us of your health and spirits is very pleasing to us—tis but a few days since I came from Mr Duffields, were I have been with the two youngest Children all Summer, they are and have been perfectly well, tho it has been the most Sickly Summer ever known in town, & particularly fatal to young Children, Betsy was very unwell when she went out, but the good air and water very soon recovered her, tis remarkable that the Pump water all through the town, is not half as good and sweet as it was before the British came—which makes me wish more than ever for a House in the Country to stay during the hot weather, tho the whole Family at Benfield were so kind and Afectionate, to me and the dear little Babies, that I shall ever feel the strongest atachment to them, Yet while there I am obliged to be seperated from Mr Bache and Willy, Mr B. is well and has wrote several times to you lately, its not in my power to write to either my Nephew or Son by Capt All, I trust they will be pleased to hear we are all well through you, they will excuse my not writing when I tell them I am very busily imploy’d in cutting out and making shirts, and giving them out to make to the good women of my acquaintance, for our Brave Soldiers, You will see by the news Papers that there has been a Collection amongst the good Women as a reward to the Soldiers, and our beloved General chooses the money to be laid out in an aditional shirt to what they are allowed, the Ladies are unwilling to lesen the money by paying People to make them, and have determined to do them among themselves, I hope you will aprove of what we have done, as much of my time before I went out of town as well as since my return has been taken up in forwarding this Subscription—
Mrs S Wright in a letter I have just received from her says: “I most Sincerely rejoice to hear your Honoured father is Bless’d with health, may it long continue, may his added years be as many and as happy as I wish them to be, and he may then be able to vie with any of the old Patriarchs— But is the account in the papers fact that he has taken, or it about taking a Journey to the Court of Spain; I felt a sensible concern at reading it, sure some less valuable life than Dr Franklins might have been sent to traverse so Inclement a tract of Country, from its great heats & other inconveniencies as I imagine spain to be—” she tells me in a few days she shall compleat her 83d Year: her letter is a very beautifull one if I had time I would send you a Copy—
Willy begins to learn his Book very well and has an extraordinary memory, he has learnt these last Holidays the speach of Anthony, over Ceasors Body, which he can scarcely speak without tears— when Betty looks at your picture here and at Mr Duffields, she wishes her Grand Papa had teeth that he might talk to her, and has frequently tried to tempt you to walk out of the frame to play with her, with a peice of Apple pie, the thing of all others she likes best, Louis is remarkable for his sweet temper and good spirits, he has never been indisposed one moment of his life, he is the very picture of Willy as Betty is of Benjamin, I think I see him when I look at her, she sings a great deal, several tunes very perfect and we think sweetly, the utmost of Lou’s performence is to make faces, take Betty off when She cries, call George, and crawl about as Will did when first you came home, but he is but just 11 months old, in time I hope to have it in my power to write you something better about him, all I wish now is to give you a picture of the little Family just as it is. Willy and Betty send their duty with that of your Afectionate Daughter
S Bache
